FILED
                             NOT FOR PUBLICATION                            JUL 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUANA DE LEON-BORAYO,                            No. 10-72723

               Petitioner,                       Agency No. A027-211-797

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Juana De Leon-Borayo, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen deportation

proceedings under section 203(c) of the Nicaraguan Adjustment and Central


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
American Relief Act (“NACARA”). We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen,

Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th Cir. 2001), and we deny the

petition for review.

      The agency did not abuse its discretion by denying De Leon-Borayo’s

motion to reopen as untimely where the motion was filed after the September 11,

1998, filing deadline, see 8 C.F.R. § 1003.43(e)(1), and De Leon-Borayo’s

ignorance of the deadline and her status before the September 11, 1998, deadline

was not caused by circumstances beyond her control, see Socop-Gonzalez, 272

F.3d at 1193 (equitable tolling available in circumstances beyond a “garden variety

claim of excusable neglect.”); cf. Albillo-De Leon v. Gonzales, 410 F.3d 1090,

1099 (9th Cir. 2005) (NACARA deadline tolled where petitioner missed deadline

because of representative’s deception).

      PETITION FOR REVIEW DENIED.




                                          2                                  10-72723